Citation Nr: 1031776	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-17 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for degenerative joint disease 
of the right knee, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 
1959.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified before the undersigned at a hearing in September 2009.  
A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

The service-connected degenerative joint disease of the right 
knee is productive of pain and some limitation of motion but 
without recurrent subluxation or lateral instability.  


CONCLUSION OF LAW

The criteria for assignment of a disability evaluation in excess 
of 20 percent for degenerative joint disease of the right knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating for his right knee 
disability via March 2005 and May 2008 VCAA letters.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notice required by VCAA and implementing 
regulations was furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decisions came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds, however, 
that any defect with respect to the timing of the VCAA notice in 
this case was harmless error for the reasons specified below.  
Subsequent to the rating decision on appeal, the AMC/RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the Veteran has 
had the chance to submit evidence in response to the VCAA 
letters.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim decided herein has been accomplished and 
that adjudication of the claim, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of 
what types of information and evidence were needed to 
substantiate his claim in the March 2005 and May 2008 VCAA 
letters and he was provided with notice of the types of evidence 
necessary to establish a disability rating or an effective date 
for the disability on appeal in a March 2006 letter.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Furthermore, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and 
regulation.  

VA examinations with respect to the issue adjudicated by this 
decision have been obtained.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
more than adequate, as they are predicated on a full reading of 
the evidence in the Veteran's claims file.  The most recent 
examiner considered all of the pertinent evidence of record, to 
include the Veteran's self-reported medical history and VA 
medical records.  Physical examination was conducted and the 
results were recorded which are adequate to apply to the ratings 
schedule in order to accurately rate the Veteran's service-
connected disabilities.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining VA examinations or 
opinions concerning the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  The Board finds that the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to the 
issue on appeal which is adjudicated by this decision.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.



Increased ratings criteria

In February 2005, the Veteran submitted a claim of entitlement to 
an increased rating for his service-connected knee disability.  
In June 2006, the RO granted an increased rating to 20 percent 
for degenerative joint disease of the right knee, effective from 
the date of receipt of the increased rating claim.  The Veteran 
has disagreed with the assignment of the 20 percent rating for 
his right knee disability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, the Court held that "staged" 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by x-
ray findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

The appropriate Diagnostic Codes for rating limitation of flexion 
and limitation of extension of the leg are 5260 and 5261, 
respectively.  The average normal range of motion of the knee is 
0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5260 addresses limitation of flexion of the leg.  
Flexion limited to 45 degrees warrants a 10 percent rating; 
flexion limited to 30 degrees warrants a 20 percent rating; and 
flexion limited to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, a noncompensable rating is warranted 
for knee extension limited to 5 degrees; a 10 percent rating for 
extension limited to 10 degrees; a 20 percent rating for 
extension limited to 15 degrees; a 30 percent rating for 
extension limited to 20 degrees; a 40 percent rating for 
extension limited to 30 degrees; and a 50 percent rating for 
extension limited to 45 degrees.

Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg).  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent rating 
for moderate recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.

The words "slight", "moderate" and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6.  It should 
also be noted that use of terminology such as "mild" and 
"moderate" by VA  examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6. 

Lateral instability and degenerative arthritis of the knee also 
may be rated separately under Diagnostic Code's 5257 and 5003.  
VAOPGCPREC 23-97.  

Factual background

On VA examination in April 2005, it was noted that the Veteran 
had driven a limousine from 1967 to 2000 when he retired.  He 
reported his right knee did not bother him until a few years ago.  
Since then, he has experienced increasing knee pain when walking 
more than ten feet.  Flares of pain seemed to be caused by 
weather changes.  He had one bad flare of pain in the last six 
months.  Physical examination revealed that the Veteran walked 
slowly.  There was no swelling, warmth, tenderness, crepitance or 
effusion.  The range of motion of the right knee was extension to 
3 degrees and flexion to 85 degrees without pain.  Pain was 
present during flexion from 85 degrees to 105 degrees.  The pain 
prevented further flexion.  Repeated flexion and extension of the 
right leg caused increasing pain, but the Veteran denied any 
weakness, fatigue or incoordination.  The right knee was stable 
times four.  X-rays were referenced as showing mild degenerative 
joint disease of both knees, worse on the right.  The examiner 
suspected that the right knee flexion was decreased by 20 percent 
due to pain which is the main limiting factor.  The examiner 
could not explain all the pain reported by the Veteran.  

At the time of a May 2007 VA examination, it was determined that 
there was no deformity, giving way, instability, stiffness, 
weakness, episodes of subluxation or dislocation or episodes of 
locking.  There was pain.  The Veteran used a cane.  The Veteran 
reported he was able to stand for 15-30 minutes and was unable to 
walk more than a few yards.  His gait was normal.  Active range 
of motion for the right knee was from 0 to 135 degrees and 
passive range of motion for the right knee was 0 to 140 degrees.  
There was no additional loss of motion on repetitive use.  There 
was no instability.  

The Veteran testified before the undersigned in September 2009 
that he experiences residual pain in the knee all day, every day.  
When he woke in the morning the pain was between nine and ten out 
of ten and during the day the pain was eight and a half to ten 
most of the time.  He used a cane to keep his balance.  He 
reported he could not walk more than ten to twelve feet without 
use of the cane.  The Veteran testified that his knee would crack 
and pop and would also swell.  

The most recent VA examination of the right knee was conducted in 
February 2010.  The Veteran reported right knee pain which had 
become progressively worse.  The Veteran denied deformity, giving 
way, instability, weakness, incoordination, episodes of 
dislocation or subluxation, episodes of locking, effusion and 
flare ups of joint disease.  The Veteran indicated he did have 
pain and stiffness, and decreased speed of joint motion.  The 
Veteran indicated he was limited to standing for twelve minutes 
and limited to walking one block.  Physical examination revealed 
an antalgic gait.  Crepitus was noted but there was no 
instability.  The range of motion of the right knee was flexion 
from 0 to 130 degrees with objective evidence of pain being 
noted.  Extension was normal to 0 degrees.  There was objective 
evidence of pain following repetitive motion but there was no 
additional limitations after three repetitions of the range of 
motion.  No ankylosis was present.  It was noted that the Veteran 
had been medically retired since 2000 due to his back.  

Analysis

The Board finds an increased rating is not warranted for 
degenerative joint disease of the right knee when the disability 
is evaluated under Diagnostic Code 5260 based on limitation of 
flexion.  In order to warrant a rating in excess of 20 percent, 
flexion must be limited to 15 degrees or less.  The evidence of 
record set out above demonstrates that the greatest level of 
impairment noted during the appeal period was in April 2005 when 
flexion was limited to 85 degrees.  This level of impairment does 
not even warrant a compensable evaluation under Diagnostic Code 
5260.  All the other evidence of record demonstrates that the 
Veteran is able to flex his knee more than this.  

The Board finds an increased rating is not warranted for post-
traumatic arthritis of the right knee when the disability is 
evaluated under Diagnostic Code 5261 based on limitation of 
extension.  In order to warrant a rating in excess of 20 percent, 
extension must be limited to 20 degrees or more.  The evidence of 
record set out above demonstrates that the greatest level of 
impairment noted during the appeal period was in April 2005 when 
extension was limited to 3 degrees.  This level of impairment 
does not even warrant a compensable evaluation under Diagnostic 
Code 5261.  All the other evidence of record demonstrates that 
the Veteran is able to extend his knee more than this.  

The Board finds that an increased rating is not warranted for the 
service-connected right knee upon application of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the holding in Deluca.  Repeated flexion 
and extension of the right leg at the time of the April 2005 VA 
examination caused increasing pain but no weakness, fatigue or 
incoordination.  There was no indication that additional motion 
of the right knee was restricted at this time during repetitive 
testing.  At the time of the May 2007 VA examination, the 
examiner determined that no additional loss of motion was present 
after repetitive testing.  At the time of the most recent VA 
examination in February 2010, repetitive motion testing revealed 
objective evidence of pain but there was no additional loss of 
motion.  Based on the above, the Board finds the evidence of 
record more nearly approximates a finding that the Veteran does 
not experience additional loss of function based on pain on use 
or during flares.  An increased rating, therefore, cannot be 
assigned under Diagnostic Code 5260 or 5261 upon application of 
38 C.F.R. §§ 4.40, 4.45, 4.59 and the holding in Deluca.

The Board finds that an increased rating is not warranted when 
the degenerative joint disease of the right knee is evaluated 
under Diagnostic Code 5257.  While the Veteran testified in 
September 2009 that he had to use a cane to keep his balance, 
none of the physical examinations conducted during the appeal 
period resulted in any finding of subluxation or lateral 
instability of the knee.  Furthermore, the Veteran's own reports 
of symptomatology contradict the assertion made in September 
2009.  The right knee was determined to be stable in April 2005.  
No instability was found at the time of the May 2007 VA 
examination and the Veteran denied instability or giving way at 
that time.  It was determined that no instability was present at 
the time of the February 2010 VA examination and the Veteran 
denied giving way, instability or subluxation at that time.  The 
Board finds the preponderance of the evidence demonstrates that 
the service-connected right knee disability is not manifested by 
any subluxation or lateral instability.  No medical records 
support such a finding and, to the extent that the Veteran's 
testimony in September 2009 can be construed as indicating such 
symptomatology, the Veteran's denial of these symptoms at the 
times of the VA examinations cumulatively outweigh the testimony 
provided in September 2009.  An increased rating is not warranted 
under Diagnostic Code 5257.  

The Board has also considered whether an increased rating for the 
right knee is warranted under any alternate diagnostic code.  
However, as the evidence fails to establish ankylosis, Diagnostic 
Code 5256 is not for application.  Similarly, as the evidence 
fails to demonstrate impairment of the tibia or fibula, a higher 
rating is not possible under Diagnostic Code 5262. There are no 
other relevant code sections for consideration which would allow 
for a rating in excess of 20 percent.

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture such 
that the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's degenerative joint 
disease of the right knee with the established criteria found in 
the rating schedule (Diagnostic Codes 5260, 5261) for this 
disability shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology (i.e., pain and 
limitation of motion).  

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the service-
connected disability's manifestations have resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  There is no evidence of record that indicates that 
the service-connected degenerative joint disease of the right 
knee is productive of occupational impairment in any way.  The 
Veteran was retired for several years prior to submission of the 
present appeal.  There is also no evidence of record indicating 
that the Veteran has been hospitalized at any time during the 
appeal period for treatment of his service-connected degenerative 
joint disease of the right knee.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case. 

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against a rating in excess of 20 
percent for the service-connected degenerative joint disease of 
the right knee at any time during the appeal period.  A staged 
rating is not warranted.  


ORDER

The appeal is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


